Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed May 23, 2022. 

Election/Restrictions
Applicant has elected the following species, wherein:
i) the alternative liver-specific promoter is human alpha 1-antityrpsin (hAAT) promoter, as recited in Claims 9-10; 
ii) the alternative additional polynucleotide configuration is from 5' to 3', a hOTC enhancer, a liver-specific promoter, an intron, a Kozac sequence, a trans gene, and a polyadenylation signal, as recited in Claim 7; 
iii) the alternative transgene is ornithine transcarbamoylase (OTC), as recited in Claims 21-22; and 
iv) the alternative polynucleotide SEQ ID NO is SEQ ID NO:17, as recited in Claim 25, concordant with above-elected alternative liver-specific promoter, above-elected alternative polynucleotide configuration, and alternative transgene, whereby discordant election will be considered a non-compliant amendment. 

Election of Applicant’s invention(s) was made with traverse. Because applicant did not distinctly and specifically point out the supposed errors in the species restriction requirement, the election has been treated as an election without traverse and the restriction and election requirement is deemed proper and therefore made final (MPEP §818). It is noted that should Applicant traverse the species election requirement, that Applicant was invited to submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. Applicant has not done so. 

Amendments
           Applicant's response and amendments, filed May 23, 2022, is acknowledged. Applicant has cancelled Claims 2-6, 9, 11-19, 23-24, 26-29, 31-33, 35, and 38-40, amended Claims 1, 7-8, 10, and 25, and added new claims, Claims 42-43. 
	Claims 1, 7-8, 10, 20-22, 25, 30, 34, 36-37, and 41-44 are pending. 
Claim 8 is pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 7, 10, 20-22, 25, 30, 34, 36-37, and 41-44 are under consideration. 

Priority
This application is a 371 of PCT/AU2018/050011 filed on January 10, 2018. 
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of AU2017900050 filed on January 10, 2017 is filed with the instant application. 

Information Disclosure Statement
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Objections
1. 	The prior objection to Claims 7 and 10 is withdrawn in light of Applicant’s amendment to the claims to correct the spelling of the scientist’s name, Kozak, for whom this motif is attributed, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	The prior rejection of Claims 1, 20-21, 25, 30, and 36 under AIA  35 U.S.C. 103 as being unpatentable over Luksan et al (Human Mutation 31: e1294-e1303, 2010; of record in IDS) in view of Nishiyori et al (J. Biol. Chem. 269(2): 1323-1331, 1994; of record) is withdrawn in light of Applicant’s amendment to the independent Claim 1 to recite that the liver-specific promoter is a human alpha-1-antitrypsin (hAAT) promoter, a limitation neither Luksan et al nor Nishiyori et al teach. 

3. 	Claims 1, 20-21, 25, 30, 34, 36, 41, and 43-44 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luksan et al (Human Mutation 31: e1294-e1303, 2010; of record) in view of Nishiyori et al (J. Biol. Chem. 269(2): 1323-1331, 1994; of record) and Alexander et al (WO 15/139093; published September 24, 2015; of record in IDS).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
With respect to Claim 1, Luksan et al is considered relevant prior art for having taught a polynucleotide, comprising: 
i) a human ornithine transcarbamylase (hOTC) enhancer, 
ii) a liver-specific promoter, and 
iii) a transgene, 
wherein the hOTC enhancer is operably linked to the liver-specific promoter and the liver-specific promoter is operably linked to the transgene.

Luksan et al do not teach the hOTC enhancer to be placed 5’ to the transgene. 
However, prior to the effective filing date of the instantly claimed invention, Nishiyori et al is considered relevant prior art for having taught a polynucleotide comprising, in 5’ to 3’ order: 
i) a mouse ornithine transcarbamylase (mOTC) enhancer, 
ii) a liver-specific promoter, to wit, a mouse OTC promoter, and 
iii) a transgene, to wit, a mouse OTC cDNA, 
wherein the mOTC enhancer is operably linked to the liver-specific promoter and the liver-specific promoter is operably linked to the transgene (Figure 1A). 

Neither Luksan et al nor Nishiyori et al teach wherein the vector is a viral vector, e.g. an AAV vector.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 1, 34 and 41, Alexander et al is considered relevant prior art for having disclosed OTC expression vectors comprising in 5’ to 3’ order, an enhancer, a human AAT promoter, a Kozak sequence, a OTC transgene, and a BGH polyA sequence (e.g. Table 1; pgs 21-22, joining ¶), wherein said vector is a plasmid (pg 7, Figure 1 legend) or an AAV vector (pg  2, Summary of Invention; pgs 21-22, joining ¶).

Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology, genetics, and the creation of transgene expression vectors. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to modify the polynucleotide of Luksan et al to place a truncated human OTC enhancer 5’ to a liver-specific promoter and transgene, as per the arrangement taught by Nishiyori et al, with a reasonable expectation of success because those of ordinary skill in the art previously recognized that the hOTC enhancer naturally comprises HNF4a response elements and Nishiyori et al successfully demonstrated the placement of the homologous mouse OTC enhancer naturally comprising HNF4 response elements 5’ to the promoter and reporter transgene (Figures 1 and 2). Furthermore, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there is a finite number of identified predictable potential solutions, to wit, enhancer before promoter or enhancer after promoter, and could have pursued the known potential options with a reasonable expectation of success. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first vector, e.g. a plasmid, as taught by Luksan et al and/or Nishiyori et al, with a second vector, i.e. an AAV vector, as disclosed by Alexander et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first vector, e.g. a plasmid, with a second vector, i.e. an AAV vector, because Alexander et al disclosed the expression construct were cloned into both plasmid vectors and rAAV vectors (Figure 1), whereby the inventive method to facilitate or induce stable transgene expression in the host cell comprises the administration of a AAV vector encoding the therapeutic transgene (e.g. pg 2, Summary of Invention). 
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).

With respect to Claim 20, Luksan et al taught wherein the transgene encodes a polypeptide, e.g. luciferase (pg E1297).
Nishiyori et al taught wherein the transgene encodes a polypeptide, to wit, rat OTC cDNA (Figure 1a). 
Alexander et al disclosed wherein the transgene encodes a polypeptide, e.g. murine OTC (Table 1).

With respect to Claim 21, Nishiyori et al taught wherein the transgene encodes a polypeptide, to wit, rat OTC cDNA (Figure 1a). 
Alexander et al disclosed wherein the transgene encodes a polypeptide, e.g. murine OTC (Table 1).

With respect to Claim 30, Luksan et al taught a vector comprising the polynucleotide, to wit, pGL3-basic vector (pg E1297).
Nishiyori et al taught a vector comprising the polynucleotide, to wit, e.g. a plasmid, pOCG1 (pg 1324, col. 1, Experimental Procedures).
Alexander et al wherein said vector is a plasmid (pg 7, Figure 1 legend) or an AAV vector (pg  2, Summary of Invention; pgs 21-22, joining ¶).

With respect to Claims 34 and 41, Alexander et al wherein said vector is a plasmid (pg 7, Figure 1 legend) or an AAV vector (pg  2, Summary of Invention; pgs 21-22, joining ¶).

With respect to Claim 36, Luksan et al taught a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (entire paper).
Nishiyori et al taught a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (entire paper).
Alexander et al disclosed a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (e.g. pg 3, “into the genome of the…cell facilitates or induces the stable expression of the transgene in the cell”).

With respect to Claim 25, SEQ ID NO:17 comprises a sequence [emphasis added] of SEQ ID NO:5 (hOTC enhancer). 
ttagggctgattgttgagacactggtgaactttgaacctctgtgatttccctgtttgctctgtgcctgatagctttcagtctgctaacaaatctcctttatgcagtttaacctctgtacttccaatggggaggaattggaatcagcctatgggagaagagatagctctaggattc  

Luksan et al taught the use of a hOTC enhancer (Figure 1B) that is 25 nts shorter than instant SEQ ID NO:5 (underlined below) and thus is 86% identical to instant SEQ ID NO:5. 
ttagggctgattgttgagacactggtgaactttgaacctctgtgatttccctgtttgctctgtgcctgatagctttcagtctgctaacaaatctcctttatgcagtttaacctctgtacttccaatggggaggaattggaatcagcctatgggagaagagatagctctaggattc

SEQ ID NO:17 comprises a sequence [emphasis added] of SEQ ID NO:9 (BGHpA). 
tcgctgatcagcctcgactgtgccttctagttgccagccatctgttgtttgcccctcccccgtgccttccttgaccctggaaggtgccactcccactgtcctttcctaataaaatgaggaaattgcatcgcattgtctgagtaggtgtcattctattctggggggtggggtggggcaggacagcaagggggaggattgggaagacaatagcaggcatgctggggatgcggtgggctctatggcttctgaggcggaaagaac
Alexander et al disclosed wherein the expression vector comprises a BGHpA (SEQ ID NO:17; Table 1), wherein said SEQ ID NO:17 is 100% identical to instant SEQ ID NO:9.
The Examiner respectfully suggests amending the phrase:
“a sequence set forth in… SEQ ID NO:… or a sequence having at least…% identity”, to 
“the sequence of… SEQ ID NO:… or having at least…% identity”.

With respect to Claim 43, Alexander et al disclosed a human AAT promoter, e.g. SEQ ID NO:14; Table 1), which comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:4, as shown below (search results available in SCORE). 

TGCTACCAGTGGAACAGCCACTAAGGATTCTGCAGTGAGAGCAGAGGGCCAGCTAAGTGG 60
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TGCTACCAGTGGAACAGCCACTAAGGATTCTGCAGTGAGAGCAGAGGGCCAGCTAAGTGG 60

TACTCTCCCAGAGACTGTCTGACTCACGCCACCCCCTCCACCTTGGACACAGGACGCTGT 120
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TACTCTCCCAGAGACTGTCTGACTCACGCCACCCCCTCCACCTTGGACACAGGACGCTGT 125

GGTTTCTGAGCCAGGTACAATGACTCCTTTCGGTAAGTGCAGTGGAAGCTGTACACTGCC 180
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GGTTTCTGAGCCAGGTACAATGACTCCTTTCGGTAAGTGCAGTGGAAGCTGTACACTGCC 185

CAGGCAAAGCGTCCGGGCAGCGTAGGCGGGCGACTCAGATCCCAGCCAGTGGACTTAGCC 240
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
CAGGCAAAGCGTCCGGGCAGCGTAGGCGGGCGACTCAGATCCCAGCCAGTGGACTTAGCC 245

CCTGTTTGCTCCTCCGATAACTGGGGTGACCTTGGTTAATATTCACCAGCAGCCTCCCCC 300
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
CCTGTTTGCTCCTCCGATAACTGGGGTGACCTTGGTTAATATTCACCAGCAGCCTCCCCC 305

GTTGCCCCTCTGGATCCACTGCTTAAATACGGACGAGGACAGGGCCCTGTCTCCTCAGCT 360
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GTTGCCCCTCTGGATCCACTGCTTAAATACGGACGAGGACAGGGCCCTGTCTCCTCAGCT 365

TCAGGCACCACCACTGACCTGGGACAGTGAAT 392
||||||||||||||||||||||||||||||||
TCAGGCACCACCACTGACCTGGGACAGTGAAT 397

With respect to Claim 44, Alexander et al (Table 1, SEQ ID NO:9) disclosed a nucleotide sequence that encodes an amino acid sequence that has a plurality of amino acid sequences that is/are at least 100% identity to an amino acid sequence set forth in SEQ ID NO:6, as shown below, and thus reads on the structural limitations. 
NLRILLNNAA
|||||||||| 
NLRILLNNAA

GHTSVVRHFW
||||||||||
GHTSVVRHFW   

VQLKGRDLLTLKNFTGEEI 
|||||||||||||||||||
VQLKGRDLLTLKNFTGEEI

ADLKFRIKQKGEYLPLLQGKSLGMI
|||||||||||||||||||||||||
ADLKFRIKQKGEYLPLLQGKSLGMI

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant states that the Examiner considers Claim 25 to be allowable. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant/Applicant’s representative is incorrect. The Examiner stated that Claim 25, if recited correctly, would be directed to a polynucleotide comprising the sequence of SEQ ID NO:17. To put it another way, the articles “a” and “the” do not have identical meaning. However, Applicant has not amended the claim to recite “the sequence of SEQ ID NO:17”. Thus, Claim 25 is rejected for reasons discussed above. 

The Examiner acknowledges and has considered the Alexander Declaration filed under 37 CFR §1.132 on May 23, 2022.
Applicant declares (¶8) that the combination of an hOTC enhancer and an hAAT promoter drive surprising and unexpectedly strong expression of a transgene in the liver of mice (construct rAAV2/8-hOTCE.hAATp(2232).SV40int.hOTCco.BGHpa) as compared to a vector containing a polynucleotide having an hOTC transgene under the control of an hOTC promoter and hOTC enhancer.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, the breadth of Claim 1 polynucleotide and vectors comprising said polynucleotide reasonably encompasses mere isolated polynucleotides, including those present in simple cloning vectors, whereby said polynucleotides and/or cloning vectors are present in microbial host cells for routine cloning. Thus, independent Claims 1, 30, and 36-37 are not commensurate in scope to Applicant’s asserted secondary consideration. 
As a second matter, Applicant’s secondary consideration is achieved using the longer (2232bp) hAAT promoter having the nucleotide sequence of SEQ ID NO:3; whereas, instant independent Claim 1 is broader in scope, not requiring SEQ ID NO:3, and being an hAAT promoter of any sequence and of any length. [00111] discloses that other AAV vectors containing the hOTC enhancer with an hAAT promoter resulted in even lower OTC activity in the liver. Thus, independent Claims 1, 30, and 36-37 are not commensurate in scope to Applicant’s asserted secondary consideration. 
As a third matter, Applicant’s secondary consideration is achieved per the observation in the context of an AAV expression vector. However, to rebut Applicant’s argument, the Examiner provides Kramer et al (In Vitro and in Vivo Comparative Study of Chimeric Liver-Specific Promoters, Mol. Therapy 7(3): 375-385, 2003) is considered relevant prior art for having taught comparison of transgene expression via liver-specific promoters, including the hAAT promoter (e.g. pg 376, col. 1). Kramer et al taught that promoter activity is also dependent upon the vector itself (pg 382, col. 1, hAAT constitutes a strong liver-specific promoter; however, in the context of retroviral plasmid…hAAT promoter region…demonstrated only a weak activity). Thus, independent Claims 1, 30, and 36-37 are not commensurate in scope to Applicant’s asserted secondary consideration. 
As a fourth matter, Applicant’s secondary consideration is achieved per the observation in an in vivo context, injecting mice with 5x10^10 vector genomes [00106]. Instant claims directed to the polynucleotide, vector, and method for expressing a transgene (Claims 1, 7, 10, 20-22, 25, 30, 34, 36, and 43-44) may be practiced in cells in vitro, and are not required only for use in vivo. Furthermore, as evidenced by Doering et al (U.S. 2017/0326256; of record), expression levels observed in vivo are not identical to that which is observed in vitro (e.g. Figure 3). While promoter-driven expression occurs in vitro and in vivo, the expression in vivo may decline over time, such that measurement of the transgene expression is dependent upon a temporal parameter at which expression level is determined ([0344], Figure 9). 
Similarly, Kramer et al (2003) taught in vivo and in vitro comparison of transgene expression via liver-specific promoters, whereby the relative expression levels changes over time, also depending on the enhancer element(s), thus changing the rank-order of liver-specific promoters. Kramer et al taught that promoter activity is also dependent upon the vector itself (pg 382, col. 1, hAA constitutes a strong liver-specific promoter; however, in the context of retroviral plasmid…hAAT promoter region…demonstrated only a weak activity). Pa1AT appear to have greater expression than Phpx in vitro (Figure 4b) and in vivo (Figures 5c), depending upon the time measured, being lesser than Phpx shortly after transduction and in vitro (Figure 5b). EIIPa1AT appear to have greater expression than EIIPhpx in vivo (Figures 5c), depending upon the time measured, being essentially equal to EIIPhpx shortly after transduction (Figure 5b); however, EIIPa1AT vs EIIPhpx ranking depends on cell line assayed in vitro (Figure 4b). EalbPa1AT appears to have greater expression than Ealb-PhpX in vivo shortly after transduction (Figure 5b); however, EalbPa1AT vs EalbPhpx ranking depends on cell line assayed in vitro (Figure 4b). The magnitude or degree in the difference in Pa1AT vs Phpx expression levels in vitro are not exactly recapitulated in vivo. 
Similarly, Gehrke et al (Chimeric transcriptional control units for improved liver-specific transgene expression, Gene 322: 137-143, 2003) is considered relevant prior art for having taught in vivo and in vitro comparison of transgene expression via liver-specific promoters, including human AAT promoter (pg 138, col. 1), whereby the relative expression level varies with the cell line used to assay expression (Figure 5), as the hAAT promoter appears to be superior to ADH6 promoter in a first cell line, but is essentially equivalent for a second cell line (e.g. 2ABPas, A431-vs-PC-3; hAAT-vs-ADH6, A431-vs-MCF-7) or is reverse for a second cell line (e.g. 2apoEs, A431-vs-HepG2; hAAT-vs-ADH6, A431-vs-HepG2). The in vitro results, magnitude of difference nor ranking, also do not strictly correlate to the in vivo mouse livers, apoE-hAAT constructs compared to the apoE-ADH6 constructs (Figure 6). Thus, those of ordinary skill in the art would recognize that in vitro transgene expression level results are not necessarily identical to, nor necessarily predictive of, in vitro transgene expression level results, and vice versa. Independent Claims 1, 30, and 36-37 are not commensurate in scope to Applicant’s asserted secondary consideration.
As a fourth matter, Applicant’s secondary consideration appears to be a comparison of the hOTC promoter vs the hAAT promoter, not the combination of an hOTC enhancer and an hAAT promoter, because the only variable that has changed is the promoter itself. In response to applicant's argument that hAAT promoter is superior to the hOTC promoter, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant himself (Alexander et al) had disclosed OTC expression vectors comprising in 5’ to 3’ order, an enhancer, a human AAT promoter, a Kozak sequence, an OTC transgene, and a BGH polyA sequence (e.g. Table 1; pgs 21-22, joining ¶), wherein said vector is a plasmid (pg 7, Figure 1 legend) or an AAV vector (pg 2, Summary of Invention; pgs 21-22, joining ¶).
Even Kramer et al (15 years prior to the effective filing date of the instant application) taught that the human AAT promoter is the most potent in directing stable gene expression in liver cells (Abstract). 
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.

4. 	Claims 7, 10, 20-22, 25, 30, 34, 36-37, and 41-42 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Luksan et al (Human Mutation 31: e1294-e1303, 2010; of record) in view of Nishiyori et al (J. Biol. Chem. 269(2): 1323-1331, 1994; of record), and Alexander et al (WO 15/139093; published September 24, 2015), as applied to Claims 1, 20-21, 25, 30, 34, 36, 41, and 43-44 above, and in further view of Doering et al (U.S. 2017/0326256; filed September 23, 2016; priority to April 16, 2015).
Determining the scope and contents of the prior art, and Ascertaining the differences between the prior art and the claims at issue.
Neither Luksan et al, Nishiyori et al, nor Alexander et al teach/disclose wherein the OTC transgene encodes a human OTC polypeptide.
However, prior to the effective filing date of the instantly claimed invention, and with respect to Claims 22 and 44, Doering et al is considered relevant prior art for having disclosed recombinant viral expression vectors for the treatment of disease (Abstract), wherein said expression vector comprises a liver specific promoter (e.g. [0270, 338]) and an SV40 intron sequence (Figure 10, element 23) operably linked to a transgene, wherein the transgene encodes human ornithine transcarbamylase (hOTC) [0228]. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first OTC transgene, e.g. a rodent OTC transgene, as taught by Nishiyori et al and/or Alexander et al, with a second OTC, i.e. a human OTC transgene, as disclosed by Doering et al, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” “Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first OTC transgene, e.g. a rodent OTC transgene, with a second OTC, i.e. a human OTC transgene, because Doering et al disclosed that the therapeutic expression vector may encode a human OTC transgene so as to be used for the treatment of disease in humans [0228, 232].
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 20, Luksan et al taught wherein the transgene encodes a polypeptide, e.g. luciferase (pg E1297).
Nishiyori et al taught wherein the transgene encodes a polypeptide, to wit, rat OTC cDNA (Figure 1a). 
Alexander et al disclosed wherein the transgene encodes a polypeptide, e.g. murine OTC (Table 1).
Doering et al wherein the transgene encodes a polypeptide, to wit, human ornithine transcarbamylase (hOTC) [0228]. 
With respect to Claim 21, Nishiyori et al taught wherein the transgene encodes a polypeptide, to wit, rat OTC cDNA (Figure 1a). 
Alexander et al disclosed wherein the transgene encodes a polypeptide, e.g. murine OTC (Table 1).
Doering et al wherein the transgene encodes a polypeptide, to wit, human ornithine transcarbamylase (hOTC) [0228]. 
With respect to Claim 30, Luksan et al taught a vector comprising the polynucleotide, to wit, pGL3-basic vector (pg E1297).
Nishiyori et al taught a vector comprising the polynucleotide, to wit, e.g. a plasmid, pOCG1 (pg 1324, col. 1, Experimental Procedures).
Alexander et al wherein said vector is a plasmid (pg 7, Figure 1 legend) or an AAV vector (pg  2, Summary of Invention; pgs 21-22, joining ¶).
Doering et al disclosed wherein the vector is a plasmid [0165] or an AAV vector [0015, 167].
With respect to Claims 34 and 41-42, Alexander et al wherein said vector is a plasmid (pg 7, Figure 1 legend) or an AAV vector (pg  2, Summary of Invention; pgs 21-22, joining ¶).
Doering et al disclosed wherein the vector is a plasmid [0165] or an AAV vector [0015, 167], as the vector genome may be encoded by a plasmid, to be packaged into vector particles upon production in packaging/helper cells [0171].
With respect to Claims 7 and 10, Doering et al disclosed that the addition of a HNF1 transcription factor binding site, a transcription start site, and a SV40 intron was sufficient to rescue transgene expression from truncated synthetic promoter [0353], wherein the SV40 intron is placed downstream of the enhancer, liver-specific promoter (SynO; [0338]), and transcription start site (e.g. Figure 11B, SEQ ID NO:112). Doering et al disclosed wherein the expression vector comprises a Kozak sequence upstream of the transgene and a polyadenylation signal downstream of the transgene [0181], wherein the polyA signal may be a BGHpA (e.g. Figure 4), which reads on the instantly recited arrangement of elements wherein the polynucleotide comprises, from 5' to 3': an enhancer, a liver-specific promoter, an intron, a Kozak sequence, a transgene, and a polyadenylation signal. 
With respect to Claim 36, Luksan et al taught a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (entire paper).
Nishiyori et al taught a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (entire paper).
Alexander et al disclosed a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (e.g. pg 3, “into the genome of the…cell facilitates or induces the stable expression of the transgene in the cell”).
Doering et al disclosed a method for the expression of a transgene, the method comprising the step of introducing the polynucleotide into a host cell to thereby facilitate expression of the transgene present in the polynucleotide in the host cell (e.g. [0234], “transfect the cells and to provide sufficient levels of gene transfer and expression to provide a therapeutic benefit”). 
With respect to Claim 37, Alexander et al disclosed a method for the treatment of OTC deficiency in a subject, the method comprising the step of administering to the subject the polynucleotide comprising a polynucleotide encoding OTC (pg 5, ¶2), wherein the subject is human (pg 12, “typically the mammal is human”).
Doering et al disclosed a method for the treatment of OTC deficiency in a subject, the method comprising the step of administering to the subject the polynucleotide [0015] comprising a polynucleotide encoding OTC [0228], wherein the subject is human (e.g., [0232], “administered to a human”).
With respect to Claim 25, SEQ ID NO:17 comprises a sequence [emphasis added] of SEQ ID NO:5 (hOTC enhancer). 
ttagggctgattgttgagacactggtgaactttgaacctctgtgatttccctgtttgctctgtgcctgatagctttcagtctgctaacaaatctcctttatgcagtttaacctctgtacttccaatggggaggaattggaatcagcctatgggagaagagatagctctaggattc  

Luksan et al taught the use of a hOTC enhancer (Figure 1B) that is 25 nts shorter than instant SEQ ID NO:5 (underlined below) and thus is 86% identical to instant SEQ ID NO:5. 
ttagggctgattgttgagacactggtgaactttgaacctctgtgatttccctgtttgctctgtgcctgatagctttcagtctgctaacaaatctcctttatgcagtttaacctctgtacttccaatggggaggaattggaatcagcctatgggagaagagatagctctaggattc

SEQ ID NO:17 comprises a sequence [emphasis added] of SEQ ID NO:9 (BGHpA). 
tcgctgatcagcctcgactgtgccttctagttgccagccatctgttgtttgcccctcccccgtgccttccttgaccctggaaggtgccactcccactgtcctttcctaataaaatgaggaaattgcatcgcattgtctgagtaggtgtcattctattctggggggtggggtggggcaggacagcaagggggaggattgggaagacaatagcaggcatgctggggatgcggtgggctctatggcttctgaggcggaaagaac

Alexander et al disclosed wherein the expression vector comprises a BGHpA (SEQ ID NO:17; Table 1), wherein said SEQ ID NO:17 comprises a sequence that is 100% identical to instant SEQ ID NO:9.

SEQ ID NO:17 comprises a sequence [emphasis added] of SEQ ID NO:11 (SV40 intron). 
tctaaggtaaatataaaatttttaagtgtataatgtgttaaactactgattctaattgtttctctcttttagattccaacctttggaa
Doering et al disclosed wherein the expression vector comprises a liver specific promoter (e.g. [0270, 338]) and an SV40 intron sequence operably linked to a transgene, wherein the SV40 intron is placed downstream of the enhancer, liver-specific promoter (SynO; [0338]), and transcription start site (e.g. Figure 11B, SEQ ID NO:112), and upstream of the transgene, wherein the SV40 intron nucleotide sequence (Figure 10, element 23, lower) is 97% identical to instant SEQ ID NO:11 (upper), as shown below
-tctaaggtaaatataaaatttttaagtgtataatgtgttaaactactgattctaattgtttct
CTCTAAGGTAAATATAAAATTTTTAAGTGTATAATGTGTTAAACTACTGATTCTAATTGTTTGT

ctcttttagattccaacctttggaa----
GTATTTTAGATTCCAACCTATGGAACTGA

Doering et al also disclosed wherein the transgene may be codon-optimized for expression in human cells (Figure 2B), more specifically for expression in human liver cells (Figure 2A). 
The Examiner respectfully suggests amending the phrase:
“a sequence set forth in… SEQ ID NO:… or a sequence having at least…% identity”, to 
“the sequence of… SEQ ID NO:… or having at least…% identity”.

With respect to Claim 43, Alexander et al disclosed a human AAT promoter, e.g. SEQ ID NO:14; Table 1), which comprises a nucleotide sequence that is 100% identical to instantly recited SEQ ID NO:4, as shown below (search results available in SCORE). 

TGCTACCAGTGGAACAGCCACTAAGGATTCTGCAGTGAGAGCAGAGGGCCAGCTAAGTGG 60
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TGCTACCAGTGGAACAGCCACTAAGGATTCTGCAGTGAGAGCAGAGGGCCAGCTAAGTGG 60

TACTCTCCCAGAGACTGTCTGACTCACGCCACCCCCTCCACCTTGGACACAGGACGCTGT 120
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
TACTCTCCCAGAGACTGTCTGACTCACGCCACCCCCTCCACCTTGGACACAGGACGCTGT 125

GGTTTCTGAGCCAGGTACAATGACTCCTTTCGGTAAGTGCAGTGGAAGCTGTACACTGCC 180
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GGTTTCTGAGCCAGGTACAATGACTCCTTTCGGTAAGTGCAGTGGAAGCTGTACACTGCC 185

CAGGCAAAGCGTCCGGGCAGCGTAGGCGGGCGACTCAGATCCCAGCCAGTGGACTTAGCC 240
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
CAGGCAAAGCGTCCGGGCAGCGTAGGCGGGCGACTCAGATCCCAGCCAGTGGACTTAGCC 245

CCTGTTTGCTCCTCCGATAACTGGGGTGACCTTGGTTAATATTCACCAGCAGCCTCCCCC 300
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
CCTGTTTGCTCCTCCGATAACTGGGGTGACCTTGGTTAATATTCACCAGCAGCCTCCCCC 305

GTTGCCCCTCTGGATCCACTGCTTAAATACGGACGAGGACAGGGCCCTGTCTCCTCAGCT 360
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GTTGCCCCTCTGGATCCACTGCTTAAATACGGACGAGGACAGGGCCCTGTCTCCTCAGCT 365

TCAGGCACCACCACTGACCTGGGACAGTGAAT 392
||||||||||||||||||||||||||||||||
TCAGGCACCACCACTGACCTGGGACAGTGAAT 397

With respect to Claim 44, Alexander et al (Table 1, SEQ ID NO:9) disclosed a nucleotide sequence that encodes an amino acid sequence that has a plurality of amino acid sequences that is/are at least 100% identity to an amino acid sequence set forth in SEQ ID NO:6, as shown below, and thus reads on the structural limitations. 
NLRILLNNAA
|||||||||| 
NLRILLNNAA

GHTSVVRHFW
||||||||||
GHTSVVRHFW   

VQLKGRDLLTLKNFTGEEI 
|||||||||||||||||||
VQLKGRDLLTLKNFTGEEI

ADLKFRIKQKGEYLPLLQGKSLGMI
|||||||||||||||||||||||||
ADLKFRIKQKGEYLPLLQGKSLGMI

Doering et al disclosed wherein the human OTC polypeptide is Accession P00480.3 [0228], which inherently and naturally comprises an amino acid sequence that is 100% identical to instantly recited SEQ ID NO:6, as shown below (search results available in SCORE).

MLFNLRILLNNAAFRNGHNFMVRNFRCGQPLQNKVQLKGRDLLTLKNFTGEEIKYMLWLS
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
MLFNLRILLNNAAFRNGHNFMVRNFRCGQPLQNKVQLKGRDLLTLKNFTGEEIKYMLWLS

ADLKFRIKQKGEYLPLLQGKSLGMIFEKRSTRTRLSTETGFALLGGHPCFLTTQDIHLGV 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
ADLKFRIKQKGEYLPLLQGKSLGMIFEKRSTRTRLSTETGFALLGGHPCFLTTQDIHLGV 

NESLTDTARVLSSMADAVLARVYKQSDLDTLAKEASIPIINGLSDLYHPIQILADYLTLQ 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
NESLTDTARVLSSMADAVLARVYKQSDLDTLAKEASIPIINGLSDLYHPIQILADYLTLQ 

EHYSSLKGLTLSWIGDGNNILHSIMMSAAKFGMHLQAATPKGYEPDASVTKLAEQYAKEN 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
EHYSSLKGLTLSWIGDGNNILHSIMMSAAKFGMHLQAATPKGYEPDASVTKLAEQYAKEN 

GTKLLLTNDPLEAAHGGNVLITDTWISMGQEEEKKKRLQAFQGYQVTMKTAKVAASDWTF 
||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
GTKLLLTNDPLEAAHGGNVLITDTWISMGQEEEKKKRLQAFQGYQVTMKTAKVAASDWTF 

LHCLPRKPEEVDDEVFYSPRSLVFPEAENRKWTIMAVMVSLLTDYSPQLQKPKF
||||||||||||||||||||||||||||||||||||||||||||||||||||||
LHCLPRKPEEVDDEVFYSPRSLVFPEAENRKWTIMAVMVSLLTDYSPQLQKPKF

The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant declares (¶9-11) that in an OTC mouse model system, intravenous administration of 5x10^11 vector genomes/mouse of the rAAV2 construct encoding the hOTCE.hAATp(2232).SV40int.hOTCco.BGHpa, pseudoserotyped with the LK03 capsid, is able to reduce orotate levels, thereby correcting the OTC-deficient phenotype; whereas, a GFP control vector is unable to do so. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, independent Claim 37 neither recites nor requires the limitations of intravenous administration (parameter 1), nor an AAV vector (parameter 2), nor the specific LK03 capsid (parameter 3), nor the vector genome dosage (parameter 4). Independent Claims 36-37 are not commensurate in scope to Applicant’s asserted secondary consideration.
As a second matter, both Alexander et al and Doering et al disclosed a method for the treatment of OTC deficiency in a subject, the method comprising the step of administering to the subject the polynucleotide comprising a polynucleotide encoding OTC. Alexander et al disclosed a successful reduction to practice of OTC gene therapy to rescue OTC deficiency in a mouse model system (Example 3). Thus, it is unclear how the expression of hOTC from the AAV gene therapy vector would not be reasonably expected by the ordinary artisan to alleviate, mitigate, correct, or otherwise rescue OTC deficiency in a mouse model system given that these gene therapy constructs are to be used in methods for the treatment of OTC deficiency in a subject.

Allowable Subject Matter
5. 	The following is a statement of reasons for the indication of allowable subject matter:
	Claim 25, if recited correctly, would be directed to a polynucleotide comprising the sequence of SEQ ID NO:17. 
The instant application discloses that SEQ ID NO:17 (3872 nts) encodes a
hOTCenh.hAATprom.SV40int.hOTCco.BGHpa expression cassette. 
	The sequence of SEQ ID NO:17 is free of the prior art. Search results available in SCORE. 

Nucleotides 2535-3599 of SEQ ID NO:17 encode a codon-optimized hOTC transgene (1065nts, SEQ ID NO:8).
	A plurality of U.S. patents and patent applications disclose codon-optimized hOTC transgene nucleotide sequences having at least 82% to as much as 94% identity to SEQ ID NO:8. Search results available in SCORE. See, for example, U.S. Patent 10,660,970. 

Nucleotides 182-2413 of SEQ ID NO:17 encode a human alpha 1-antitrypsin (hAAT) promoter (2232 nts, SEQ ID NO:3).
	Trinklein et al (U.S. 2007/0161031) considered relevant prior art for having disclosed a human alpha-1-antitrypsin (hAAT) promoter to drive expression of a transgene, said hAAT promoter having 98% identity to SEQ ID NO:3 (search results available in SCORE). 

Response to Amendment
Applicant states that the Examiner considers Claim 25 to be allowable. 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant and/or Applicant’s representative is/are incorrect. The Examiner stated that Claim 25, if recited correctly, would be directed to a polynucleotide comprising the sequence of SEQ ID NO:17. To put it another way, the articles “a” and “the” do not have identical meaning. However, Applicant has not amended the claim to recite “the sequence of SEQ ID NO:17”. Thus, Claim 25 stands rejected for reasons discussed above. 

Citation of Relevant Prior Art
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
GenBank DC625962 (2014) taught a macaque nucleic acid comprising a nucleotide sequence that is 93% identical to SEQ ID NO:4 (search results available in SCORE), and thus reads on the structural limitations. 

GenBank M17030 (1993) taught a mouse OTC amino acid sequence that is 93% identical to SEQ ID NO:6 (search results available in SCORE), and thus reasonably fulfills “about 95%” to SEQ ID NO:6, and furthermore is at least 95% identical to amino acids 33-354 of SEQ ID NO:6. 

GenBank XP016799394 (2018) taught a chimpanzee OTC amino acid sequence that is 99.8% identical to SEQ ID NO:6 (search results available in SCORE).

 Alexander et al (WO 15/139093; published September 24, 2015; of record in IDS, Table 1, SEQ ID NO:9) disclosed the mouse OTC polypeptide encodes an amino acid sequence that has a plurality of amino acid sequences that is/are at least 100% identity to an amino acid sequence set forth in SEQ ID NO:6, as shown below, and thus reads on the structural limitations. 
NLRILLNNAA
|||||||||| 
NLRILLNNAA

GHTSVVRHFW
||||||||||
GHTSVVRHFW   

VQLKGRDLLTLKNFTGEEI 
|||||||||||||||||||
VQLKGRDLLTLKNFTGEEI

ADLKFRIKQKGEYLPLLQGKSLGMI
|||||||||||||||||||||||||
ADLKFRIKQKGEYLPLLQGKSLGMI

Wang et al (Molecular Genetics and Metabolism 105: 203-211, 2012; of record in IDS) is considered relevant prior art for having taught a polynucleotide comprising a liver-specific promoter (TBG) operably linked to a human OTC transgene, said transgene being wildtype or codon-optimized, said polynucleotide further comprising a polyadenylation signal. 

Conclusion
7. 	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633